DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to an apparatus, classified in C03B23/025.
II. Claims 17-20, drawn to a method, classified in C03B23/0258.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process, such as heating other materials that are not glass, such as plastic or metal or bending of other materials, such as plastic.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
• the inventions have acquired a separate status in the art in view of their different classification 

• the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
• the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Payal Patel on Sept. 28, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 is/are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
Claims 14-16 recite the material worked upon in the claim.  It should be noted the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.  The Examiner interprets the bending ring must be capable of contacting a glass substrate, contacting a second major surface of the glass substrate, or contacting a glass substrate comprising a plurality of glass plies.
Claim Objections
Claim 3 is/are objected to because of the following informalities:  grammatical error “wherein thermal reflector” should be “wherein the thermal reflector”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 10-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (US 2015/0202854) in view of Janhunen (US 2008/0068620).
Regarding claim 1, Tsuchiya (Figs. 1-3) discloses an assembly for bending glass comprising a bending ring (“ring mold 20”) on a support.  Tsuchiya illustrates the support extending along an x-direction and a y-direction.  While Tsuchiya fails to explicitly state the support comprising a support major surface and opposed second major surface, based on Figs. 1 and 2, it would be obvious to a person having ordinary skill in the art, the support has a first major surface and opposed second major surface.
Tsuchiya discloses the bending ring (“ring mold 20”) extending vertically along a z-direction from the support first major surface and a passive heat element (“heat blocking members 22”) between the support first major surface and a top end of the bending ring.  Tsuchiya fails to disclose details of the bending ring, such as the bending ring attached to the first major surface substantially along a perimeter of the support first major surface.  However, Janhunen (figs. 1 and 2 and [0012]) discloses a ring mold 4 attached to the mold carriage 3 and illustrates in (Figs. 1 and 2) the ring mold is attached to vertical walls (i.e. the perimeter) of mold carriage 3.  Therefore, based on the additional teachings of Janhunen, it would be obvious to a person having ordinary skill in the art, in addition to a bending ring extending vertically along a z-direction from the a support first major surface, the bending ring attached to the support first major surface substantially along an outer perimeter of the support first major surface.
Regarding claim 10, Tsuchiya (0115]) discloses heat blocking members absorb radiant heat from the heating source.  Therefore, it would be obvious to a person having ordinary skill in the art the passive heat element (i.e. heat blocking members 22) discussed in claim 1 comprises a thermal absorber.
Regarding claim 11, Tsuchiya (Fig. 2) discloses the passive heat element (“heat blocking members 22”) above the support surface along the z-direction.  Therefore, it would be obvious to a person having ordinary skill in the art, the passive heat element above the support first surface along the z-direction.
Regarding claim 12, as discussed in the rejection of claim 10 above, Tsuchiya (0115]) discloses heat blocking members absorb radiant heat from the heating source.  Therefore, it would be obvious to a person having ordinary skill in the art the passive heat element (i.e. heat blocking members 22) discussed in claim 1 comprises a thermal absorber.  Tsuchiya (Fig. 3 and [0117]) further discloses the thermal absorber (“heat blocking members 22”) suppress a temperature increase in at least part of peripheral parts of the glass plates 12 and 14, and may suppress a temperature increase in at least longitudinal end parts of the glass plates 12 and 14.  Janhunen (Fig. 2) suggests a periphery of the frame supporting the ring mold with the ring mold having a width substantially the same as the width of the ring mold.  Both Tsuchiya and Janhunen suggests a sheet a substantially the same width as the ring mold.  It would be obvious to a person having ordinary skill in the art, a major width of the thermal absorber which is the longitudinal width of heat blocking members 22 to suppress a temperature increase in longitudinal end parts is substantially the same as a major width of the support first major surface which is the longitudinal width of the support first major surface taught by the combination of Tsuchiya in view of Janhunen (See Annotated Fig. 2 of Tsuchiya below).

    PNG
    media_image1.png
    339
    492
    media_image1.png
    Greyscale

Regarding claims 14-16, Tsuchiya (Figs. 1 and 2 and [0054]) further discloses multiple plates 2 and 4 stacked and placed on the ring mold and bent glass plates 12 and 14 bent and stacked on the ring mold.  Therefore, based on the disclosure of Tsuchiya, it would be obvious to a person having ordinary skill in the art a glass substrate in contact with the bending ring, as claimed in claim 14, the glass substrate comprises a first major surface and an opposed major surface and the second surface in contact with the bending ring, as claimed in claim 15, and the glass substrate comprises a plurality of glass plies, as claimed in claim 16.
Claim 1-5, 7, 10-11, 13, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott (US 3,088,300) in view of Little (US 3,098,736).  
Regarding claims 1, 2, 7, and 10 Elliott (Figs. 1-4 and Col. 3, line 45-70) discloses an assembly comprising a support (“open frame carriage C”) having a side rails and longitudinal rails to provide a support extending along an x-direction and a y-direction and where the rails provide for a support first major surface and opposed second major surface.  Little (Figs. 1-4 and Cols. 2 and 3) discloses a bending ring (“mold M”) formed by rails and discloses the mold supported on the support (i.e. open frame carriage).  Elliott discloses angle irons extend vertically upward from the support to the rails of the bending ring on the support, which provides for the bending ring extending vertically along a z-direction from the support first major surface substantially along an outer perimeter of the support first major surface, but fails to state the bending ring attached.  However, Little (Figures and Col. 2, lines 1-19) discloses a similar mold supported on a similar frame and the bending ring (i.e. mold) attached to and extending vertically along a z-direction by legs 13 and struts from the support first major surface.  Therefore, it would be obvious to a person having ordinary skill in the art, the bending ring of Elliott attached and extending from the support first major surface, as claimed.  
Elliott (Figs. 1-3 and Col. 4, lines 35-44) further discloses heat absorbers 42 comprising metal plates 44 and 46 and a reflector 48, as a piece of thin sheet metal (corresponding to metal claimed in 
Regarding claim 3, as discussed in the rejection of claims 1 and 2 above, Elliott discloses thermal reflectors.  Elliott (Figs. 1-3) illustrates the thermal reflector is above the support first surface along a z-direction.
Regarding claim 4, Elliott discloses the thermal reflector (“reflector 48”) having a width and illustrates the width of the reflector less than a width of the support (“frame C”).  Based on the width of the support in the longitudinal direction, it would be obvious a major width of a thermal reflector is less than the width of the support first major surface in the longitudinal direction.
Regarding claim 5, Elliott discloses the thermal reflector (Col. 4, lines 35-44) as a thin sheet metal, but fails to disclose the thickness of the thermal reflector measured in the z-direction.  However, it would be obvious to a person having ordinary skill in the art the thickness in the z-direction along the x-direction and y-direction of a piece of sheet metal as either substantially the same or different.  Therefore, it would be obvious to try a thermal reflector, such as a piece of sheet metal, as having a thickness measured in the z-direction that is substantially constant along the x-direction and the y-direction.
Regarding claim 11, as discussed in the rejection of claims 1 and 10 above, Elliott discloses thermal absorbers.  Elliott (Figs. 1-3) illustrates the thermal absorbers above the support first surface along a z-direction.
Regarding claim 13, as discussed in the rejection of claim 1 above Elliott discloses a thermal reflector and a thermal absorber.  This provides for the passive heat element is a first passive heat element and comprises the thermal reflector and the assembly further includes a second passive heat 
Regarding claims 14-16, Elliott (Fig. 1 and Col. 3, lines 50-51) further discloses the mold in turn, is supporting one or more glass sheets G.  Therefore, it would be obvious to a person having ordinary skill in the art, Elliott in view of Little provides for a glass substrate in contact with the bending ring, as claimed in claim 14, the glass substrate comprises a first major surface and an opposed second major surface is in contact with the bending ring, as claimed in claim 15, and the glass substrate comprises a plurality of glass plies, as claimed in claim 16.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott (US 3,088,300) in view of Little (US 3,098,736) as applied to claims 1 and 2 above, and further in view of Reese (US 4,687,501).
Regarding claim 6, as discussed in the rejection of claims 1 and 2 above, Elliott discloses a thermal reflector.  Reese fails to disclose the thermal reflector comprises one or more perforations.  .
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott (US 3,088,300) in view of Little (US 3,098,736) as applied to claims 1, 2, and 7 above, and further in view of Otosaka (US 2012/0186302A1).
Regarding claims 8 and 9, as discussed in the rejection of claims 1, 2, and 7 above Elliott discloses a thermal reflector as a metal plate, but fails to disclose details of the metal plate.  However, Otosaka (abstract, [0012]-[0013], and [0031]) discloses a reflector to improve thermal emittance and the metal for the reflector can be aluminum or SUS coated with metal, such as gold.  Therefore, it would be obvious to a person having ordinary skill in the art, the thermal reflector as an aluminum metal plate, as claimed in claim 8, or a plate coated with gold metal, providing for the limitations claimed in claims 8 and 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741